      Case 1:20-cr-00305-DLC Document 12 Filed 06/22/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :               20Cr0305(DLC)
                                       :
               -v-                     :                    ORDER
                                       :
ADRIAN ALFARO DIAZ,                    :
                         Defendant.    :
                                       :
-------------------------------------- X


DENISE COTE, District Judge:

    The above-captioned matter having been assigned to this

Court, it is hereby

    ORDERED that an initial conference is scheduled for

Thursday, July 16, 2020 at 2:00 p.m. to occur in court, in

Courtroom 18B, 500 Pearl Street, if that is possible.          A trial

date will be set at the conference.      In the event the defendant

has not already been arraigned, the conference will also include

his arraignment.

    IT IS FURTHER ORDERED that by July 10, 2020, defense

counsel shall advise the Court whether the defendant consents to

proceed in a videoconference in the event an in-person

conference cannot occur on July 16.

    IT IS FURTHER ORDERED that if an in-person proceeding

cannot occur and the defendant consents to a videoconference

proceeding, an Order will issue that provides the date and time

of the videoconference, as well as the credentials necessary for
      Case 1:20-cr-00305-DLC Document 12 Filed 06/22/20 Page 2 of 5



accessing the proceeding via CourtCall.       The CourtCall platform

permits the defendant, defense counsel, and the Government to

appear, each from their separate locations, before the Court by

video, and affords the defendant and defense counsel the

opportunity to consult with each other separately in a breakout

room upon request.

    IT IS FURTHER ORDERED that should the defendant consent to

proceed via videoconference, defense counsel shall discuss the

attached Waiver of Right to be Present at Criminal Proceeding

with the defendant.   If the defendant is able to sign the form

(either personally or, in accordance with Standing Order 20-MC-

174 of March 27, 2020, by defense counsel), defense counsel

shall file the executed form at least 24 hours prior to the

conference.   In the event the defendant consents, but counsel is

unable to obtain or affix the defendant’s signature on the form,

the Court will conduct an inquiry at the outset of the

conference to determine whether it is appropriate for the Court

to add the defendant’s signature to the form.

    IT IS FURTHER ORDERED that time is excluded in this action

from today until July 16, 2020, pursuant to 18 U.S.C. §

3161(h)(7)(A).   The Court finds that the circumstances created

by the COVID-19 pandemic prevent the initial conference from

proceeding for at least this period of time, and that the




                                   2
         Case 1:20-cr-00305-DLC Document 12 Filed 06/22/20 Page 3 of 5



interests of justice supporting this exclusion outweigh the best

interests of the defendants and the public in a speedy trial.


Dated:       New York, New York
             June 22, 2020

                                    __________________________________
                                              DENISE COTE
                                      United States District Judge




                                      3
               Case 1:20-cr-00305-DLC Document 12 Filed 06/22/20 Page 4 of 5
                                                                                                            April 2, 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                                    WAIVER OF RIGHT TO BE PRESENT AT
                                  -v-                                               CRIMINAL PROCEEDING
                                          ,                                            -CR-     ( )( )
                                               Defendant.
-----------------------------------------------------------------X

Check Proceeding that Applies

____       Arraignment

           I have been given a copy of the indictment containing the charges against me and have reviewed it with my
           attorney. I understand that I have a right to appear before a judge in a courtroom in the Southern District
           of New York to confirm that I have received and reviewed the indictment; to have the indictment read aloud
           to me if I wish; and to enter a plea of either guilty or not guilty before the judge. After consultation with
           my attorney, I wish to plead not guilty. By signing this document, I wish to advise the court of the following.
           I willingly give up my right to appear in a courtroom in the Southern District of New York to advise the court
           that:

                       1)         I have received and reviewed a copy of the indictment.
                       2)         I do not need the judge to read the indictment aloud to me.
                       3)         I plead not guilty to the charges against me in the indictment.


Date:                  ____________________________
                       Signature of Defendant


                       ____________________________
                       Print Name

___        Bail Hearing

           I am applying or in the future may apply for release from detention, or if not detained, for modification of
           the conditions of my release from custody, that is, my bail conditions. I understand that I have a right to
           appear before a judge in a courtroom in the Southern District of New York at the time that my attorney
           makes such an application. I have discussed these rights with my attorney and wish to give up these rights
           for the period of time in which access to the courthouse has been restricted on account of the COVID-19
           pandemic. I request that my attorney be permitted to make applications for my release from custody or
           for modification of the conditions of my release even though I will not be present, and to make such
           applications in writing or by telephone in my attorney’s discretion.


Date:                  ____________________________
                       Signature of Defendant


                       ____________________________
                       Print Name
            Case 1:20-cr-00305-DLC Document 12 Filed 06/22/20 Page 5 of 5



____     Conference

         I have been charged in an indictment with violations of federal law. I understand that I have a right to be
         present at all conferences concerning this indictment that are held by a judge in the Southern District of
         New York, unless the conference involves only a question of law. I understand that at these conferences
         the judge may, among other things, 1) set a schedule for the case including the date at which the trial will
         be held, and 2) determine whether, under the Speedy Trial Act, certain periods of time should be properly
         excluded in setting the time by which the trial must occur. I have discussed these issues with my attorney
         and wish to give up my right to be present at the conferences. By signing this document, I wish to advise
         the court that I willingly give up my right to be present at the conferences in my case for the period of time
         in which access to the courthouse has been restricted on account of the COVID-19 pandemic. I request that
         my attorney be permitted to represent my interests at the proceedings even though I will not be present.



Date:             ____________________________
                  Signature of Defendant


                  ____________________________
                  Print Name


I hereby affirm that I am aware of my obligation to discuss with my client the charges contained in the indictment,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this waiver
form. I affirm that my client knowingly and voluntarily consents to the proceedings being held in my client’s absence.
I will inform my client of what transpires at the proceedings and provide my client with a copy of the transcript of
the proceedings, if requested.

Date:             ____________________________
                  Signature of Defense Counsel


                  ____________________________
                  Print Name


Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:
_______________________.



Date:             _________________________
                  Signature of Defense Counsel




Accepted:         ________________________
                  Signature of Judge
                  Date:
                                                          2
